Exhibit 10.3
RELOCATION AGREEMENT
     AGREEMENT dated as of January 4, 2010 to be effective as of January 1, 2010
(the “Effective Date”) between BRIGHTPOINT, INC., an Indiana corporation (the
“Employer” or the “Company”), and Anurag Gupta (the “Executive”).
W I T N E S S E T H :
     WHEREAS, the Employer desires to employ (the “Employment”) the Executive as
its President, Europe, Middle East and Africa, as more fully set forth in the
Employment Agreement between the parties hereto of even date herewith (the
“Employment Agreement”); and
     WHEREAS, as a condition of the Employment, the Executive was required to
relocate himself and his family from the United States to Europe; and
     WHEREAS, to induce the Executive to accept the Employment the Employer has
agreed to provide the Executive with certain relocation benefits upon the terms
and conditions set forth below;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employer
and the Executive hereby agree as follows:

  1.   Term. For the lesser of (i) so long as the Executive remains employed by
the employer pursuant to the terms of the Employment Agreement and resides in
Europe or an agreed location in the territory, (ii) two years from the Effective
Date (the “Term”), the Executive shall be entitled to receive the following
benefits (the “Relocation Benefits”):

  a)   A housing allowance in the amount of €8,000 per month (or €96,000
annualized) payable by the Employer in twelve monthly installments. This payment
is subject to required tax withholdings.     b)   Annual paid family trips to
the United States of America in an annual aggregate amount not to exceed four
business class tickets per year, provided that the timing of such trip received
the prior approval of the Chief Executive Officer of the Company;     c)   The
Company shall arrange and pay for professional tax advice and preparation for
the Executive in relation to his United States and European personal income
taxes on an annual basis. The provider of such professional services will be
appointed by the Company.     d)   The Company shall provide tax equalization,
if necessary, to employment related compensation to include a) base salary, b)
bonus, c) equity issued by the Company. For purposes of clarify,





--------------------------------------------------------------------------------



 



      the Company will not provide tax equalization, if necessary, on any
personal investments (real estate, stocks, etc.) or other personal income.    
e)   The Company shall provide either an international health insurance policy
for the Executive and his family or, if allowable under the Company’s U.S.
health insurance plan, allow him and his family to continue to participate in
this benefit. It is understood that the Executive’s son will continue to be
covered while living in the United States as long as he is eligible for coverage
under the Company’s benefit programs.

  2.   Reimbursement of Expenses. The Company will reimburse or pay directly the
reasonable costs associated with moving the Executive’s household goods
including one (1) automobile to his final destination in Europe. For the sake of
clarity, this will be a one-time reimbursement or payment relating only to the
Executive’s family’s initial move to on or about the Effective Date. Should the
Executive choose not to move a vehicle, the Company shall provide a monthly
automobile allowance in the amount of €1,750. All taxes will be the
responsibility of the Executive.     3.   For a period not to exceed three
(3) months, the Company will provide temporary housing accommodations.     4.  
The Company will provide two (2) business class tickets for the Executive’s wife
to visit the location prior to relocation for the purpose of house hunting. For
the sake of clarity, this is in addition to the final move to the new location.
    5.   End of Term/Termination. The parties agree that at the end of the Term
(as defined in Section 1 of this Agreement) the Company will review whether this
agreement shall be extended for an additional period, which determination shall
be made at the sole discretion of the Company’s Compensation and Human Resources
Committee. Should this Agreement not be renewed, the Company shall pay
reasonable expenses associated with the repatriation of the Executive and his
family to the United States. Currency. All relocation benefits are expressed in
and will be paid in United States dollars unless expressly designated otherwise.
    6.   Termination without Cause. For the sake of clarity, notwithstanding
Clause VIII of the Employment Agreement, if the Executive is terminated without
cause, all amounts in this Relocation Agreement will be excluded in the
calculation of the amount due to the individual.     7.   General. This
Agreement is further governed by the following provisions:

2



--------------------------------------------------------------------------------



 



  a)   Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

                    To the Employer:   Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
Attn: General Counsel

                    To the Executive:   Anurag Gupta
10677 Crown Court
Carmel, IN 46032

  b)   Parties in Interest. Executive may not delegate his duties or assign his
rights hereunder. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.     c)   Entire Agreement. This Agreement
supersedes any and all other agreements, either oral or in writing, between the
parties hereto with respect to the Relocation Benefits and contains all of the
covenants and agreements between the parties with respect to such benefits.
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event any of the terms of this Agreement conflict with any of the terms of
the Employment Agreement, the terms of the Employment Agreement shall govern.  
  d)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to conflicts of
law principles. Executive agrees to and hereby does submit to jurisdiction
before any state or federal court of record in Marion County, Indiana, or in the
state and county in which such violation may occur, at Employer’s election.    
e)   Severability. In the event that any term or condition in this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or condition of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable term or condition had never been contained herein.

3



--------------------------------------------------------------------------------



 



  f)   Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            BRIGHTPOINT, INC.
      By:   /s/ Robert J. Laikin         Robert J. Laikin,         Chairman of
the Board and
     Chief Executive Officer                 /s/ Anurag Gupta         ANURAG
GUPTA             

4